Exhibit 10.1

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is dated as of September 14,
2020, by and among Novus Therapeutics, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on Annex A hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).

BACKGROUND:

A. The Company and each Purchaser is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to issue and sell, upon the terms and conditions stated in this
Agreement, an aggregate of up to 217,200 shares (the “Shares”) of Series X1
Convertible Preferred Stock, par value $0.001 per share (the “Series X1
Preferred Stock”) of the Company, having the designation, preferences,
conversion or other rights, voting powers, restrictions, limitations as to
dividends, qualifications and terms and conditions as specified in the
Certificate of Designation, substantially in the form attached hereto as Exhibit
A (the “Certificate of Designation”), which will be convertible into shares (the
“Conversion Shares”) of the Company’s common stock, par value $0.001 per share
(“Common Stock”), in accordance with the terms set forth in the Certificate of
Designation.

C. Pursuant to the terms and conditions of the Certificate of Designation, the
conversion of the Series X1 Preferred Stock shall be subject to receipt of the
Requisite Stockholder Approval (as defined therein).

D. Prior to the Closing: (i) the parties hereto shall execute and deliver a
Registration Rights Agreement, substantially in the form attached hereto as
Exhibit B (the “Registration Rights Agreement”), pursuant to which, among other
things, the Company will agree to provide certain registration rights with
respect to the Conversion Shares under the Securities Act and the rules and
regulations promulgated thereunder and applicable state securities laws and
(ii) the Company shall file with the Delaware Secretary of State the Certificate
of Designation, duly executed by an officer of the Company.

E. Concurrent with the execution and delivery of this Agreement, the Company is
entering into an Agreement and Plan of Merger by and among the Company, Nautilus
Merger Sub 1, Inc. (the “First Merger Sub”), Nautilus Merger Sub 2, LLC (the
“Second Merger Sub”), and Anelixis Therapeutics, Inc. (“Anelixis”), in
substantially the form attached hereto as Exhibit D (the “Merger Agreement”),
pursuant to which Anelixis will become a wholly-owned subsidiary of the Company
by way of merger (the “Merger”).



--------------------------------------------------------------------------------

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

“Closing” means the closing of the purchase and sale of the Shares pursuant to
this Agreement.

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.

“Company Counsel” means Gibson, Dunn & Crutcher LLP.

“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon, after reasonable inquiry, the
actual knowledge of the executive officers of the Company having responsibility
for the matter or matters that are the subject of the statement. With respect to
any matters relating to Intellectual Property, such awareness or reasonable
expectation to have knowledge does not require any such individual to conduct or
have conducted or obtain or have obtained any freedom to operate opinions of
counsel or any Intellectual Property rights clearance searches.

“Contract” means, with respect to any Person, any written agreement, contract,
subcontract, lease (whether for real or personal property), mortgage, license,
or other legally binding commitment or undertaking of any nature to which such
Person is a party or by which such Person or any of its assets are bound or
affected under applicable Law.

 

2



--------------------------------------------------------------------------------

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Effect” means any effect, change, event, circumstance or development.

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

“Employee Plan” means any Employee Plan that the Company or any of its
Subsidiaries (i) sponsors, maintains, administers, or contributes to, or
(ii) provides benefits under or through, or (iii) has any obligation to
contribute to or provide benefits under or through, or (iv) with respect to
which have any liability, or (v) utilizes to provide benefits to or otherwise
cover any current or former employee, officer, director or other service
provider of the Company or any of its Subsidiaries (or their spouses,
dependents, or beneficiaries).

“Encumbrance” means any lien, pledge, hypothecation, charge, mortgage, security
interest, lease, exclusive license, option, easement, reservation, servitude,
adverse title, claim, infringement, interference, option, right of first
refusal, preemptive right, community property interest or restriction or
encumbrance of any nature (including any restriction on the voting of any
security, any restriction on the transfer of any security or other asset, any
restriction on the receipt of any income derived from any asset, any restriction
on the use of any asset and any restriction on the possession, exercise or
transfer of any other attribute of ownership of any asset).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Governmental Authority” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature,
(b) federal, state, local, municipal, foreign, supra-national or other
government, (c) governmental or quasi-governmental authority of any nature
(including any governmental division, department, agency, commission, bureau,
instrumentality, official, ministry, fund, foundation, center, organization,
unit, body or entity and any court or other tribunal, and for the avoidance of
doubt, any taxing authority) or (d) self-regulatory organization (including
Nasdaq).

“Law” means any federal, state, national, supra-national, foreign, local or
municipal or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Authority (including
under the authority of Nasdaq or the Financial Industry Regulatory Authority).

“Material Adverse Effect” means any Effect, individually or together with any
other Effect, that has had, has, or would reasonably be expected to have a
material adverse effect on the business, financial condition, assets,
liabilities or results of operations of the Company or its subsidiaries, taken
as a whole; provided, however, that Effects arising or resulting from the
following shall not be taken into account in determining whether there has been
a Material Adverse

 

3



--------------------------------------------------------------------------------

Effect: (a) the announcement or disclosure of the sale of the Shares or other
transactions contemplated by this Agreement, (b) the taking of any action, or
the failure to take any action, by the Company that is required to comply with
the terms of this Agreement, (c) any natural disaster or epidemics, pandemics or
other force majeure events, or any act or threat of terrorism or war, any armed
hostilities or terrorist activities (including any escalation or general
worsening of any of the foregoing) anywhere in the world or any governmental or
other response or reaction to any of the foregoing, (d) any change in GAAP or
applicable Law or the interpretation thereof, (e) general economic or political
conditions or conditions generally affecting the industries in which the Company
and its subsidiaries operate or (f) any change in the cash position of the
Company and its subsidiaries which results from operations in the ordinary
course of business; except in each case with respect to clauses (c), (d) and
(e), to the extent disproportionately affecting the Company and its
subsidiaries, taken as a whole, relative to other similarly situated companies
in the industries in which the Company and its subsidiaries operate.

“Nasdaq” means The Nasdaq Stock Market.

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“Outside Date” means the thirtieth day following the date of this Agreement.

“Permitted Encumbrances” means (i) Encumbrances for current Taxes and
assessments not yet past due or the amount or validity of which is being
contested in good faith by appropriate proceedings, (ii) mechanics’, workmen’s,
repairmen’s, warehousemen’s and carriers’ Encumbrances arising in the ordinary
course of business of the Company consistent with past practice and (iii) any
such matters of record, Encumbrances and other imperfections of title that do
not, individually or in the aggregate, materially impair the continued
ownership, use and operation of the assets to which they relate in the business
of the Company as currently conducted.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Capital Market.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Registrable Securities” has the meaning set forth in the Registration Rights
Agreement.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities.

 

4



--------------------------------------------------------------------------------

“Reporting Period” means the period commencing on the Closing Date and ending
with respect to each Purchaser on the earliest of: (i) the date as of which such
Purchaser may sell all of the Shares purchased hereunder (or the corresponding
underlying Conversion Shares) under Rule 144 without volume or manner-of-sale
restrictions and without the requirement for the Company to be in compliance
with the current public information requirements under Rule 144(c)(1) (or any
successor thereto) promulgated under the Securities Act; (ii) the second
anniversary of the Closing Date, or (iii) the date on which such Purchaser shall
have sold all of the Shares purchased hereunder (or the corresponding underlying
Conversion Shares).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Series X1 Preferred Stock” has the meaning set forth in the Recitals, and also
includes any other class of securities into which the Series X1 Preferred Stock
may hereafter be reclassified or changed into.

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or non-U.S. regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).

“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for the Shares purchased hereunder as indicated on Annex A
opposite such Purchaser’s name, in United States dollars and in immediately
available funds.

“Subsidiary” means any subsidiary of the Company, and shall, where applicable,
include any subsidiary of the Company formed or acquired after the date hereof.

“Trading Day” means a day on which the Principal Trading Market is open for
business.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, or the New York Stock Exchange (or any successors to any of the
foregoing).

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement and any other documents or
agreements explicitly contemplated hereunder.

“Transfer Agent” means Continental Stock Transfer & Trust Company, the current
transfer agent of the Company, or any successor transfer agent for the Company.

ARTICLE II

PURCHASE AND SALE

2.1 Purchase and Sale. On the Closing Date, upon the terms and subject to the
conditions set forth herein, the Company will issue and sell to each Purchaser,
and each Purchaser will purchase, severally and not jointly, the number of
Shares set forth opposite the name of such Purchaser under the heading “Number
of Shares Purchased” on Annex A attached hereto at a price of $497.93 per Share
for an aggregate purchase price of up to $108,150,000 (the “Purchase Price”).

 

5



--------------------------------------------------------------------------------

2.2 Closing.

(a) Closing. Upon the satisfaction of the conditions set forth in Article V, the
closing of the purchase and sale of the Shares (the “Closing”) shall take place
remotely via exchange of executed documents and funds on the third Business Day
after the date hereof, or at such other time and place as the Company may
designate by notice (which notice may be communicated through the Placement
Agents) to the Purchasers (such date and time being referred to herein as the
“Closing Date”).

(b) Payment. On or prior to the Closing Date, each Purchaser shall deliver to
the Company the Subscription Amount via wire transfer of immediately available
funds to an account designated in writing by the Company or by other means
approved by the Company on or prior to the Closing Date. At the Closing,
following the receipt by the Company of the entire portion of the Subscription
Amount payable by a Purchaser, the Company shall issue to such Purchaser book
entry shares (or certificates if requested) representing the number of Shares
set forth opposite such Purchaser’s name on Annex A, registered in the name of
such Purchaser.

2.3 Closing Deliverables.

(a) On or prior to the Closing, the Company shall issue, deliver or cause to be
delivered to each Purchaser the following (the “Company Deliverables”):

(i) this Agreement, duly executed by the Company;

(ii) the Registration Rights Agreement, duly executed by the Company;

(iii) evidence of the issuance of the Shares in the name of the Purchasers by
book entry on the stock ledger of the Company (or, if the Shares are to be
represented in certificated form, a certificate representing the Shares in the
name of such Purchaser as set forth on the Stock Certificate Questionnaire
included as Exhibit C hereto (the “Stock Certificate”)); and

(iv) a legal opinion of Company Counsel, dated as of the Closing Date and in
form and substance reasonably satisfactory to the Purchasers, executed by such
counsel and addressed to the Purchasers.

(b) On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):

(i) this Agreement, duly executed by such Purchaser;

(ii) the Registration Rights Agreement, duly executed by such Purchaser;

 

6



--------------------------------------------------------------------------------

(iii) its Subscription Amount, in United States dollars and in immediately
available funds, in the amount set forth in the “Subscription Amount” column
opposite each Purchaser’s name in the table set forth on Annex A by wire
transfer to the Company;

(iv) a fully completed and duly executed Selling Stockholder Questionnaire in
the form attached as Exhibit B to the Registration Rights Agreement; and

(v) a fully completed and duly executed Stock Certificate Questionnaire in the
form attached hereto as Exhibit C if such Purchaser has requested Stock
Certificates.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as previously
disclosed in the SEC Reports (as defined below), the Company hereby represents
and warrants the following as of the date hereof and the Closing Date (except
for the representations and warranties that speak as of a specific date, which
shall be made as of such date) to each of the Purchasers:

(a) Due Organization; Subsidiaries. The Company is a Delaware corporation duly
incorporated, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation and has all necessary corporate power and
authority: (i) to conduct its business in the manner in which its business is
currently being conducted, (ii) to own or lease and use its property and assets
in the manner in which its property and assets are currently owned or leased and
used and (iii) to perform its obligations under all Contracts by which it is
bound. All of the Company’s Subsidiaries are wholly owned by the Company. Each
of the Company and its Subsidiaries is licensed and qualified to do business,
and is in good standing (to the extent applicable in such jurisdiction), under
the Laws of all jurisdictions where the nature of its business in the manner in
which its business is currently being conducted requires such licensing or
qualification other than in jurisdictions where the failure to be so qualified
individually or in the aggregate would not be reasonably expected to have a
Material Adverse Effect.

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into the Transaction Documents and,
subject to receipt of the Requisite Stockholder Approval, to consummate the
transactions contemplated hereby or thereby. Subject to the receipt of the
Requisite Stockholder Approval, all corporate action on the part of the Company,
its directors and stockholders necessary for the authorization, execution, sale,
issuance and delivery of the Shares and the Conversion Shares contemplated
herein has been taken. Each of the Transaction Documents to which the Company is
a party have been (or upon delivery will have been) duly executed and delivered
by the Company and is, or when delivered in accordance with the terms hereof or
thereof, will constitute the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its respective terms, except
(i) as such enforceability may be limited by applicable bankruptcy,
examinership, insolvency, reorganization, moratorium, liquidation or similar
laws relating to, or affecting generally the enforcement of, creditors’ rights
and remedies or by other equitable principles of general application, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

7



--------------------------------------------------------------------------------

(c) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the issuance, sale and delivery
of the Shares to be sold by the Company under the Transaction Documents
(including, subject to the Company obtaining Requisite Stockholder Approval, the
issuance of Conversion Shares upon the conversion of the Shares), the
performance by the Company of its obligations under the Transaction Documents
and the consummation of the transactions contemplated hereby or thereby
(including without limitation, the issuance of the Shares and the reservation
for issuance of the Conversion Shares) do not and will not conflict with, result
in the breach or violation of, or constitute (with or without the giving of
notice or the passage of time or both) a violation of, or default under, (i) any
bond, debenture, note or other evidence of indebtedness, or under any lease,
license, franchise, permit, indenture, mortgage, deed of trust, loan agreement,
joint venture or other agreement or instrument to which the Company or any of
its Subsidiaries is a party or by which it or its properties may be bound or
affected, (ii) the Company’s restated certificate of incorporation, as amended
and as in effect on the date hereof (the “Certificate of Incorporation”), the
Company’s bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
or the equivalent document with respect to any of the Company’s Subsidiaries, as
amended and as in effect on the date hereof, or (iii) subject to the Requisite
Stockholder Approval, any statute or law, judgment, decree, rule, regulation,
ordinance or order of any court or governmental or regulatory body (including
Nasdaq), governmental agency, arbitration panel or authority applicable to the
Company, any of its subsidiaries or their respective properties, except in the
case of clauses (i) and (iii) for such conflicts, breaches, violations or
defaults that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(d) Filings, Consents and Approvals. Except for any Current Report on Form 8-K,
Notice of Exempt Offering of Securities on Form D to be filed by the Company in
connection with the transaction contemplated hereby, any required filing with
Nasdaq and the Requisite Stockholder Approval and the registration statement
required to be filed by the Registration Rights Agreement, neither the Company
nor any of its Subsidiaries is required to give any notice to, or make any
filings with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the transactions
contemplated by the Transaction Documents. Assuming the accuracy of the
representations of the Purchasers in Section 3.2, no consent, approval,
authorization or other order of, or registration, qualification or filing with,
any court, regulatory body, administrative agency, self-regulatory organization,
stock exchange or market (including Nasdaq), or other governmental body is
required for the execution and delivery of the Transaction Documents, the valid
issuance, sale and delivery of the Shares to be sold pursuant to the Transaction
Documents (including, subject to the Company obtaining the Requisite Stockholder
Approval, the issuance of Conversion Shares upon conversion of the Shares) other
than such as have been or will be made or obtained, or for any securities
filings required to be made under federal or state securities laws applicable to
the offering of the Shares or the issuance of Conversion Shares upon conversion
of the Shares (other than the Requisite Stockholder Approval and filings that
have been made, or will be made, pursuant to the rules and regulations of
Nasdaq). The Company and its Subsidiaries are unaware of any facts or
circumstances that might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to this Section 3.1(d).

 

8



--------------------------------------------------------------------------------

(e) Issuance of the Shares. The issuance of the Shares has been duly authorized
and the Shares, when issued and paid for in accordance with the terms of the
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable and free and clear of any Encumbrances, preemptive rights or
restrictions (other than as provided in this Agreement or any restrictions on
transfer generally imposed under applicable securities laws). Subject to receipt
of the Requisite Stockholder Approval, the Conversion Shares, when issued in
accordance with the terms of the Certificate of Designation, will be duly
authorized, validly issued, fully paid and non-assessable, and shall be free and
clear of any encumbrances, preemptive rights or restrictions (other than as
provided in this Agreement or any restrictions on transfer generally imposed
under applicable securities laws). Upon receipt of the Requisite Stockholder
Approval, the Company shall have reserved such number of shares of Common Stock
sufficient to enable the full conversion of all of the Shares.

(f) Capitalization.

(i) As of September 1, 2020 (the “Capitalization Date”), the authorized capital
stock of the Company consisted of (x) 5,000,000 shares of preferred stock, par
value $0.001 per share (the “Preferred Stock”), 10,000 of which were designated
as Series X Preferred Stock, of which 511 were issued and outstanding and
convertible into 511,000 shares of Common Stock, and (y) 200,000,000 shares of
Common Stock, 19,384,562 shares of which were issued and outstanding. The
Preferred Stock and the Common Stock are collectively referred to herein as the
“Capital Stock.” All of the issued and outstanding shares of Capital Stock have
been duly authorized and validly issued, and are fully paid and nonassessable
and are free of any Encumbrances. As of the Capitalization Date, the Company has
2,100,235 shares of Common Stock reserved for issuance upon the exercise of
outstanding options and 7,415,591 shares of Common Stock reserved for issuance
upon the exercise of outstanding warrants.

(ii) Schedule 3.1(f) sets forth the pro forma capitalization of the Company (on
a treasury stock method basis) immediately following the Merger and assuming the
issuance of all Shares offered hereby.

(iii) All of the outstanding share capital of the Company has been duly
authorized and validly issued, and are fully paid and nonassessable. None of the
outstanding shares of Capital Stock or outstanding options or warrants to
purchase Capital Stock of the Company were issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company. Except as otherwise set forth in this
Agreement or in the Merger Agreement, as of the date hereof there are no
outstanding options, warrants, rights (including conversion or preemptive
rights), agreements, arrangements or commitments of any character, whether or
not contingent, relating to the issued or unissued Capital Stock of the Company
or obligating the Company to issue or sell any share of Capital Stock of, or
other equity interest in, the Company. Neither the issuance and sale of the
Shares nor the issuance of the Conversion Shares will obligate the Company to
issue shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities.

 

9



--------------------------------------------------------------------------------

(iv) Effective as of the consummation of the Merger, Anelixis will be a
wholly-owned subsidiary of the Company.

(g) SEC Reports; Disclosure Materials. The Company has filed or furnished, as
applicable, on a timely basis all forms, statements, certifications, reports and
documents required to be filed or furnished by it with the Commission under the
Exchange Act or the Securities Act since January 1, 2019 (the “SEC Reports”). As
of the time it was filed with the Commission (or, if amended or superseded by a
filing prior to the date of this Agreement, then on the date of such filing),
each of the SEC Reports complied in all material respects with the applicable
requirements of the Securities Act or the Exchange Act (as the case may be) and
as of the time they were filed, none of the SEC Reports contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(h) Financial Statements. As of their respective filing dates, the financial
statements (including any related notes) contained or incorporated by reference
in the SEC Reports (i) complied as to form in all material respects with the
Securities Act and the Exchange Act, as applicable, and the published rules and
regulations of the Commission applicable thereto, (ii) were prepared in
accordance with GAAP (except as may be indicated in the notes to such financial
statements or, in the case of unaudited financial statements, as permitted by
Form 10-Q of the Commission, and except that the unaudited financial statements
may not contain footnotes and are subject to normal and recurring year-end
adjustments that are not reasonably expected to be material in amount) applied
on a consistent basis unless otherwise noted therein throughout the periods
indicated and (iii) fairly present, in all material respects, the consolidated
financial position of the Company as of the respective dates thereof and the
results of operations and cash flows of the Company for the periods covered
thereby. Other than as expressly disclosed in the SEC Reports filed prior to the
date hereof, there has been no material change in the Company’s accounting
methods or principles that would be required to be disclosed in the Company’s
financial statements in accordance with GAAP. Except as set forth in the
consolidated financial statements of the Company included in the SEC Reports
filed prior to the date hereof, the Company has not incurred any liabilities,
contingent or otherwise, except those incurred in the ordinary course of
business, consistent (as to amount and nature) with past practices since the
date of such financial statements, none of which, individually or in the
aggregate, have had or would reasonably be expected to have a Material Adverse
Effect. The books of account and other financial records of the Company and each
of its Subsidiaries are true and complete in all material respects.

 

10



--------------------------------------------------------------------------------

(i) Independent Accountants. KMJ Corbin & Company LLP, who have certified
certain financial statements of the Company and delivered their report with
respect to the audited financial statements included in the SEC Reports, has at
all times since July 11, 2019, the date of their engagement by the Company, been
(i) a registered public accounting firm (as defined in Section 2(a)(12) of the
Sarbanes-Oxley Act), (ii) to the Company’s Knowledge, “independent” with respect
to the Company within the meaning of Regulation S-X under the Exchange Act and
(iii) to the Company’s Knowledge, in compliance with subsections (g) through (l)
of Section 10A of the Exchange Act and the rules and regulations promulgated by
the Commission and the Public Accounting Oversight Board thereunder.

(j) Absence of Certain Changes. Since June 30, 2020, there has been no material
adverse change to, and no material adverse development in, the business,
properties, operations, condition (financial or otherwise), results of
operations or prospects of the Company or its Subsidiaries. Since June 30, 2020,
neither the Company nor any of its Subsidiaries has (i) declared or paid any
dividends, (ii) sold any material assets, individually or in the aggregate,
outside of the ordinary course of business or (iii) had material capital
expenditures, individually or in the aggregate, outside of the ordinary course
of business. Neither the Company nor any of its Subsidiaries has taken any steps
to seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact that would reasonably
lead any such creditor to do so. The Company and its Subsidiaries, individually
and on a consolidated basis, after giving effect to the transactions
contemplated hereby to occur at the Closing, will not be Insolvent (as defined
below). For purposes of this Section 3.1(j), “Insolvent” means, with respect to
any Person, (i) the present fair saleable value of such Person’s assets is less
than the amount required to pay such Person’s total indebtedness, (ii) such
Person is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) such
Person intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (iv) such Person has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

(k) Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s Knowledge, currently threatened in writing against the
Company or any of its directors and officers that questions the validity of the
Transaction Documents or the right of the Company to enter into the Transaction
Documents or to consummate the transactions contemplated hereby. There is no
action, suit, proceeding or investigation pending or, to the Company’s
Knowledge, currently threatened in writing against the Company or any Subsidiary
or any of their respective directors and officers which would have, either
individually or in the aggregate, a Material Adverse Effect.

(l) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or the Bylaws or their organizational charter or
bylaws, respectively. Neither the Company nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except for possible violations which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, except as
disclosed in the SEC Reports, the Company is not in violation of any of the
rules, regulations or requirements

 

11



--------------------------------------------------------------------------------

of Nasdaq and has no knowledge of any facts or circumstances that would
reasonably lead to delisting or suspension of the Common Stock by Nasdaq in the
foreseeable future. The Company and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses as currently conducted, except
where the failure to possess such certificates, authorizations or permits would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and neither the Company nor any such Subsidiary has received any
written notice of proceedings relating to the revocation or modification of any
such certificate, authorization or permit.

(m) Title to Assets. Each of the Company and its Subsidiaries owns, and has good
and marketable title to, or, in the case of leased properties and assets, valid
leasehold interests in, all tangible properties or tangible assets and equipment
used or held for use in its business or operations or purported to be owned by
it, including: (i) all tangible assets reflected on the financial statements
(including the related notes and schedules thereto) included (or incorporated by
reference) in the SEC Reports and (ii) all other tangible assets reflected in
the books and records of the Company as being owned by the Company. All of such
assets are owned or, in the case of leased assets, leased by the Company or any
of its Subsidiaries free and clear of any Encumbrances, other than Permitted
Encumbrances.

(n) Insurance. Each of the Company and its Subsidiaries are insured by
recognized, financially sound and reputable institutions with policies in such
amounts and with such deductibles and covering such risks as are generally
deemed adequate and customary for their businesses including, but not limited
to, policies covering real and personal property owned or leased by the Company
and its Subsidiaries against theft, damage, destruction, acts of vandalism and
earthquakes and policies covering the Company and its subsidiaries for product
liability claims and clinical trial liability claims. The Company has no reason
to believe that it or any of its Subsidiaries will not be able to (i) renew its
existing insurance coverage as and when such policies expire or (ii) obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted and at a cost that could not be
expected to result in a Material Adverse Effect. Neither the Company nor any of
its Subsidiaries has been denied any insurance coverage which it has sought or
for which it has applied.

(o) Transactions with Affiliates and Employees. Except as set forth in the SEC
Reports, since the date of the Company’s last proxy statement filed in 2020 with
the SEC, no event has occurred that would be required to be reported by the
Company pursuant to Item 404 of Regulation S-K promulgated by the SEC.

(p) Company’s Accounting System. The Company and each of its Subsidiaries make
and keep accurate books and records, maintains disclosure controls and
procedures and internal control over financial reporting (as defined in Rules
13a-15 and 15d-15 under the Exchange Act) sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) the interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the SEC Reports fairly
presents the information called for in all material respects and is prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

12



--------------------------------------------------------------------------------

(q) Sarbanes-Oxley. The Company is in compliance in all material respects with
the applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder.

(r) No Registration. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement, no registration under
the Securities Act is required for the offer and sale of the Shares by the
Company to the Purchasers as contemplated hereby.

(s) Certain Fees. No person or entity will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, other than SVB Leerink, LLC and Noble Capital Markets,
Inc. (together, the “Placement Agents”) with respect to the offer and sale of
the Shares (which placement agent fees are being paid by the Company). The
Purchasers shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section 3.1(t) that may be due in connection with the transactions
contemplated by the Transaction Documents. The Company shall indemnify, pay, and
hold each Purchaser harmless against, any liability, loss or expense (including,
without limitation, attorneys’ fees and out-of-pocket expenses) arising in
connection with any such right, interest or claim.

(t) Company Not an “Investment Company.” The Company is not, and will not be,
immediately after receipt of payment for the Shares, required to register as an
“investment company” under the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

(u) Registration Rights. Other than each of the Purchasers or as set forth in
the SEC Reports, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company other
than those securities which are currently registered on an effective
registration statement on file with the Commission.

(v) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate the registration of the Common
Stock under the Exchange Act, nor has the Company received any notification that
the Commission is contemplating terminating such registration or listing. Except
as set forth in the SEC Reports, to the Company’s Knowledge, it is in compliance
with all applicable listing requirements of the Principal Trading Market.

 

13



--------------------------------------------------------------------------------

(w) Disclosure. The Company confirms that it has not provided, and to the
Company’s Knowledge, none of its officers or directors nor any other Person
acting on its or their behalf has provided, and it has not authorized the
Placement Agents to provide, any Purchaser or its respective agents or counsel
with any information that it believes constitutes material, non-public
information except insofar as the existence, provisions and terms of the
Transaction Documents and the proposed transactions hereunder may constitute
such information, all of which will be disclosed by the Company in the Press
Release as contemplated by Section 4.4 hereof. The Company understands and
confirms that the Purchasers will rely on the foregoing representations in
effecting transactions in securities of the Company.

(x) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, and except with respect
to the Capital Stock to be issued pursuant to the Merger Agreement, none of the
Company, its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates
or any Person acting on its behalf has, directly or indirectly, at any time
within the past six months, made any offers or sales of any Company security or
solicited any offers to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Shares as contemplated hereby or (ii) cause the offering of
the Shares pursuant to the Transaction Documents to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market on which any of the securities of the
Company are listed or designated.

(y) Tax Matters. Each of the Company and each of its Subsidiaries has timely
filed all income Tax Returns and all other material Tax Returns that were
required to be filed by or with respect to it under applicable Law (taking into
account any applicable extensions thereof). All such Tax Returns were correct
and complete in all material respects and have been prepared in material
compliance with all applicable Law. Subject to exceptions as would not be
material, no claim has ever been made by a Governmental Entity in a jurisdiction
where the Company or any of its Subsidiaries does not file Tax Returns that the
Company or any of its Subsidiaries is subject to taxation by that jurisdiction.
All material amounts of Taxes due and owing by the Company and each of its
Subsidiaries (whether or not shown on any Tax Return) have been timely paid.
Since the date of the financial statements (including the related notes and
schedules thereto) included (or incorporated by reference) in the SEC Reports,
neither the Company nor any of its Subsidiaries has incurred any material
liability for Taxes outside the ordinary course of business consistent with past
practice.

(z) No General Solicitation. Neither the Company nor, to the Company’s
Knowledge, any person acting on behalf of the Company has offered or sold any of
the Shares by any form of general solicitation or general advertising.

(aa) Anti-Corruption and Anti-Bribery Laws. Neither the Company nor any of its
Subsidiaries nor any director, officer, or employee of the Company or any of its
Subsidiaries, nor to the Company’s Knowledge, any agent, Affiliate or other
person acting on behalf of the Company or any of its subsidiaries has, in the
course of its actions for, or on behalf of, the Company or any of its
subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(ii) made or taken any act in furtherance of an offer, promise, or authorization
of any direct or indirect unlawful payment or benefit to any non-U.S. or
domestic government official or employee, including of any

 

14



--------------------------------------------------------------------------------

government-owned or controlled entity or public international organization, or
any political party, party official, or candidate for political office;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended (the “FCPA”), the UK Bribery Act 2010, or any
other applicable anti-bribery or anti-corruption law; or (iv) made, offered,
authorized, requested, or taken an act in furtherance of any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment or
benefit. The Company and its Subsidiaries and, to the Company’s Knowledge, the
Company’s Affiliates have conducted their respective businesses in compliance
with the FCPA and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

(bb) Money Laundering Laws. The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the USA Patriot Act, the Bank
Secrecy Act of 1970, as amended, the money laundering statutes of all
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency (collectively, the “Money Laundering Laws”); and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator or non-governmental authority involving the Company or
its subsidiaries with respect to the Money Laundering Laws is pending or, to the
Company’s Knowledge, threatened.

(cc) OFAC. Neither the Company nor its subsidiaries nor any of their respective
affiliates, directors, officers, nor to the Company’s Knowledge, any agent or
employee of the Company or its subsidiaries is subject to any sanctions
administered or enforced by the Office of Foreign Assets Control (“OFAC”) of the
United States Treasury Department, the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury or any
other relevant sanctions authority; and the Company will not directly or
indirectly use the proceeds of the offering of the Shares contemplated hereby,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity for the purpose of financing the
activities of any person that is the target of sanctions administered or
enforced by such authorities or in connection with any country or territory that
is the target of country- or territory-wide OFAC sanctions (currently, Iran,
Syria, Cuba, North Korea, and the Crimea Region of Ukraine).

(dd) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in SEC Reports and is not so disclosed and would have or reasonably be
expected to result in a Material Adverse Effect.

(ee) Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby, and
that the obligations of each Purchaser under this Agreement and the other
Transaction Documents are several and not joint. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company or any of its Subsidiaries (or in any similar capacity) with respect
to this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby, and any advice

 

15



--------------------------------------------------------------------------------

given by a Purchaser or any of its representatives or agents in connection with
this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Purchaser’s
purchase of the Shares. The Company further represents to each Purchaser that
the Company’s decision to enter into the Transaction Documents has been based
solely on the independent evaluation by the Company and its representatives.

(ff) No Price Stabilization or Manipulation; Compliance with Regulation M.
Neither the Company nor any of its Subsidiaries has taken, directly or
indirectly, any action designed to or that might cause or result in
stabilization or manipulation of the price of the any security of the Company to
facilitate the sale or resale of the Shares or otherwise, and has taken no
action which would directly or indirectly violate Regulation M under the
Exchange Act.

(gg) Clinical Data and Regulatory Compliance. The preclinical tests and clinical
trials, and other studies (collectively, “studies”) that are described in, or
the results of which are referred to in, the SEC Reports were conducted in all
material respects in accordance with the protocols, procedures and controls
designed and approved for such studies and with standard medical and scientific
research procedures; each description of the results of such studies is accurate
and complete in all material respects and fairly presents the data derived from
such studies; the Company and its Subsidiaries have made all such filings and
obtained all such approvals as may be required by the Food and Drug
Administration of the U.S. Department of Health and Human Services or any
committee thereof or from any other U.S. or non-U.S. government or drug or
medical device regulatory agency, or health care facility Institutional Review
Board (collectively, the “Regulatory Agencies”); neither the Company nor any of
its Subsidiaries has received any notice of, or correspondence from, any
Regulatory Agency requiring the termination, suspension or modification of any
clinical trials that are described or referred to in the SEC Reports; and the
Company and its Subsidiaries have each operated and currently are in compliance
in all material respects with all applicable rules, regulations and policies of
the Regulatory Agencies.

(hh) No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

(ii) No Disqualification Events. No “bad actor” disqualifying event described in
Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s Knowledge, any Covered Person (as
defined below), except for a Disqualification Event as to which Rule
506(d)(2)(ii–iv) or (d)(3), is applicable. “Covered Person” means, with respect
to the Company as an “issuer” for purposes of Rule 506 promulgated under the
Securities Act, any person listed in the first paragraph of Rule 506(d)(1).
Other than the Placement Agents, the Company is not aware of any Person (other
than any Covered Person) that has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the sale of the
Shares pursuant to this Agreement.

(jj) Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i)(1) of the Securities Act.

 

16



--------------------------------------------------------------------------------

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by such Purchaser and
performance by such Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or, if such Purchaser is
not a corporation, such partnership, limited liability company or other
applicable like action, on the part of such Purchaser. Each Transaction Document
to which it is a party has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

(b) No Conflicts. The execution, delivery and performance by such Purchaser of
this Agreement and the Registration Rights Agreement and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of such Purchaser,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including U.S. federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

(c) Investment Intent.

(i) Such Purchaser understands that the Shares and the Conversion Shares
(collectively, the “Securities”) are “restricted securities” and have not been
registered under the Securities Act or any applicable U.S. state securities law
and is acquiring the Securities as principal for its own account and not with a
view to, or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable U.S. state or other securities
laws, provided, however, that by making the representations herein, such
Purchaser does not agree to hold any of the Securities for any minimum period of
time and reserves the right, subject to the provisions of this Agreement and the
Registration Rights Agreement, at all times to sell or otherwise dispose of all
or any part of such Securities pursuant to an effective registration statement
under the Securities Act or under an exemption from such registration and in
compliance with applicable U.S. federal, state and other securities laws. Such
Purchaser is acquiring the Securities hereunder in the ordinary course of its
business.

 

17



--------------------------------------------------------------------------------

(ii) Such Purchaser does not presently have any agreement, plan or
understanding, directly or indirectly, with any Person to distribute or effect
any distribution of any of the Shares (or any securities which are derivatives
thereof) to or through any person or entity; such Purchaser is not a registered
broker-dealer under Section 15 of the Exchange Act or an entity engaged in a
business that would require it to be so registered as a broker-dealer.

(d) Purchaser Status. At the time such Purchaser was offered the Shares, it was,
and at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act.

(e) General Solicitation. To such Purchaser’s knowledge, such Purchaser is not
purchasing the Shares as a result of any advertisement, article, notice or other
communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general advertisement.

(f) Purchaser Sophistication. Such Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. Such Purchaser is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment. Such Purchaser further acknowledges that there is no
trading market for the Shares and that the Company’s ability to issue the
Conversion Shares is subject to receipt of Requisite Stockholder Approval.

(g) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the SEC Reports and, without reliance upon any Placement
Agent, has been afforded (i) the opportunity to ask such questions as it has
deemed necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Shares and the merits
and risks of investing in the Shares; (ii) access to information about the
Company and the Subsidiaries and their respective financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser’s right to rely on the
truth, accuracy and completeness of the SEC Reports and the Company’s
representations and warranties contained in the Transaction Documents. Such
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its acquisition of the
Shares.

 

18



--------------------------------------------------------------------------------

(h) Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the time that such Purchaser was first contacted by
the Company, a Placement Agent or any other Person regarding the transactions
contemplated hereby, neither the Purchaser nor any Affiliate of such Purchaser
which (x) had knowledge of the transactions contemplated hereby, (y) has or
shares discretion relating to such Purchaser’s investments or trading or
information concerning such Purchaser’s investments, including in respect of the
Shares, and (z) is subject to such Purchaser’s review or input concerning such
Affiliate’s investments or trading (collectively, “Trading Affiliates”) has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser or Trading Affiliate, effected or agreed
to effect any purchases or sales of the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities).
Notwithstanding the foregoing, in the case of a Purchaser and/or Trading
Affiliate that is, individually or collectively, a multi-managed investment bank
or vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s or Trading Affiliate’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s or Trading Affiliate’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Agreement. Other than to other Persons party to
this Agreement, and to such Purchaser’s representatives or agents, including,
but not limited to, such Purchaser’s legal, tax and investment advisors, such
Purchaser has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction). Notwithstanding the foregoing, for avoidance of doubt, nothing
contained herein shall constitute a representation or warranty, or preclude any
actions, with respect to the identification of the availability of, or securing
of, available shares to borrow in order to effect Short Sales or similar
transactions in the future.

(i) Brokers and Finders. Other than the Placement Agents, no Person will have,
as a result of the transactions contemplated by this Agreement, any valid right,
interest or claim against or upon the Company or any Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Purchaser. No Purchaser shall
have any obligation with respect to any fees, or with respect to any claims made
by or on behalf of other Persons for fees, in each case of the type contemplated
by this Section 3.2(i) that may be due in connection with the transactions
contemplated by this Agreement or the Transaction Documents.

(j) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Securities pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such decision.
Such Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Shares constitutes legal, tax or investment advice. Such
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Shares. Such Purchaser understands that the Placement Agents
have acted solely as the agent of the Company in this placement of the Shares
and such Purchaser has not relied on the business or legal advice of the
Placement Agents or any of their agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents.

 

19



--------------------------------------------------------------------------------

(k) Reliance on Exemptions. Such Purchaser understands that the Shares being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Shares.

(l) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.

(m) Regulation M. Such Purchaser is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Securities and other
activities with respect to the Shares by the Purchasers.

(n) Beneficial Ownership. The purchase by such Purchaser of the Shares issuable
to it at the Closing will not result in such Purchaser (individually or together
with any other Person with whom such Purchaser has identified, or will have
identified, itself as part of a “group” in a public filing made with the
Commission involving the Company’s securities) acquiring, or obtaining the right
to acquire, beneficial ownership in excess of 19.9% of the outstanding shares of
Common Stock or the voting power of the Company on a post transaction basis that
assumes that such Closing shall have occurred. Such Purchaser does not presently
intend to, alone or together with others, make a public filing with the
Commission to disclose that it has (or that it together with such other Persons
have) acquired, or obtained the right to acquire, as a result of such Closing
(when added to any other securities of the Company that it or they then own or
have the right to acquire), beneficial ownership in excess of 19.9% of the
outstanding shares of Common Stock or the voting power of the Company on a post
transaction basis that assumes that each Closing shall have occurred.

(o) Residency. Such Purchaser’s residence (if an individual) or offices in which
its investment decision with respect to the Shares was made (if an entity) are
located at the address immediately below such Purchaser’s name on its signature
page hereto.

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

 

20



--------------------------------------------------------------------------------

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) Compliance with Laws. Notwithstanding any other provision of this Article
IV, each Purchaser covenants that the Shares and Conversion Shares may be
disposed of only pursuant to an effective registration statement under, and in
compliance with the requirements of, the Securities Act, or pursuant to an
available exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable U.S.
state and federal securities laws. In connection with any transfer of the Shares
other than (i) pursuant to an effective registration statement, (ii) to the
Company, (iii) pursuant to Rule 144 (provided that the Purchaser provides the
Company with reasonable assurances (in the form of seller and, if applicable,
broker representation letters) that the securities may be sold pursuant to such
rule) or (iv) in connection with a bona fide pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and the Registration Rights Agreement
and shall have the rights of a Purchaser under this Agreement and the
Registration Rights Agreement with respect to such transferred Securities.

(b) Legends. Certificates evidencing the Shares and any Conversion Shares shall
bear, any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE TO WHICH THIS CONFIRMATION
RELATES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE
SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR (B) AN OPINION OF COUNSEL
SELECTED BY THE HOLDER, IN A FORM REASONABLY SATISFACTORY TO THE COMPANY AND THE
TRANSFER AGENT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT, OR
(II) UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED TO THE COMPANY
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER
THE ACT, INCLUDING, BUT NOT LIMITED TO, IF SOLD OR ELIGIBLE TO BE SOLD PURSUANT
TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan. Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection

 

21



--------------------------------------------------------------------------------

with the pledge, but such legal opinion shall be required in connection with a
subsequent transfer or foreclosure following default by the Purchaser transferee
of the pledge. No notice shall be required of such pledge, but Purchaser’s
transferee shall promptly notify the Company of any such subsequent transfer or
foreclosure. Each Purchaser acknowledges that the Company shall not be
responsible for any pledges relating to, or the grant of any security interest
in, any of the Shares or for any agreement, understanding or arrangement between
any Purchaser and its pledgee or secured party. At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Securities may reasonably request in connection with
a pledge or transfer of the Shares, including the preparation and filing of any
required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of selling stockholders thereunder. Each Purchaser acknowledges and agrees that,
except as otherwise provided in Section 4.1(c), any Securities subject to a
pledge or security interest as contemplated by this Section 4.1(b) shall
continue to bear the legend set forth in this Section 4.1(b) and be subject to
the restrictions on transfer set forth in Section 4.1(a).

(c) Legend Removal. The Company shall, at its sole expense, upon appropriate
notice from any Purchaser stating that Registrable Securities have been sold
pursuant to an effective Registration Statement, timely prepare and deliver
certificates representing the Conversion Shares to be delivered to a transferee
pursuant to the Registration Statement, which certificates shall be free of any
restrictive legends and in such denominations and registered in such names as
such Purchaser may request. Further, the Company shall, at its sole expense,
cause its legal counsel or other counsel satisfactory to the transfer agent:
(i) while the Registration Statement is effective, to issue to the transfer
agent a “blanket” legal opinion to allow sales without restriction pursuant to
the effective Registration Statement, and (ii) provide all other opinions as may
reasonably be required by the transfer agent in connection with the removal of
legends. A Purchaser may request that the Company remove, and the Company agrees
to authorize the removal of, any legend from such Conversion Shares, following
the delivery by a Purchaser to the Company or the Company’s transfer agent of a
legended certificate representing such Conversion Shares: (i) following any sale
of such Conversion Shares pursuant to Rule 144, (ii) if such Conversion Shares
are eligible for sale under Rule 144(b)(1), or (iii) following the time a legend
is no longer required with respect to such Conversion Shares. If a legend is no
longer required pursuant to the foregoing, the Company will, no later than two
Business Days following the delivery by a Purchaser to the Company or the
Company’s transfer agent of a legended certificate representing such Conversion
Shares, deliver or cause to be delivered to such Purchaser a certificate
representing such Conversion Shares that is free from all restrictive legends.
Certificates for Conversion Shares free from all restrictive legends may be
transmitted by the Company’s transfer agent to the Purchasers by crediting the
account of the Purchaser’s prime broker with the Depository Trust Company
(“DTC”) as directed by such Purchaser. The Company warrants that the Conversion
Shares shall otherwise be freely transferable on the books and records of the
Company as and to the extent provided in this Agreement. If a Purchaser effects
a transfer of the Conversion Shares in accordance with this Section 4.1, the
Company shall permit the transfer and shall promptly instruct its transfer agent
to issue one or more certificates or credit shares to the applicable balance
accounts at DTC in such name and in such denominations as specified by such
Purchaser to effect such transfer. Additionally, if a Purchaser effects a
conversion of the Shares into Conversion Shares at a time when a legend is not
required with

 

22



--------------------------------------------------------------------------------

respect to the Conversion Shares, such Conversion Shares shall be issued without
the restrictive legends set forth in Section 4.1(b). Each Purchaser hereby
agrees that the removal of the restrictive legend pursuant to this
Section 4.1(c) is predicated upon the Company’s reliance that such Purchaser
will sell any such Conversion Shares pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom.

(d) Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Shares or Conversion Shares or any interest therein
without complying with the requirements of the Securities Act. While the
Registration Statement remains effective, each Purchaser hereunder may sell the
Conversion Shares in accordance with the plan of distribution contained in the
Registration Statement and if it does so it will comply therewith and with the
related prospectus delivery requirements unless an exemption therefrom is
available. Each Purchaser, severally and not jointly with the other Purchasers,
agrees that if it is notified by the Company in writing at any time that the
Registration Statement registering the resale of the Conversion Shares is not
effective or that the prospectus included in such Registration Statement is no
longer compliant with the requirements of Section 10 of the Securities Act, the
Purchaser will refrain from selling such Conversion Shares until such time as
the Purchaser is notified by the Company that such Registration Statement is
effective or such prospectus is compliant with Section 10 of the Securities Act,
unless such Purchaser is able to, and does, sell such Conversion Shares pursuant
to an available exemption from the registration requirements of Section 5 of the
Securities Act. Both the Company and its Transfer Agent, and their respective
directors, officers, employees and agents, may rely on this Section 4.1(e) and
each Purchaser hereunder will indemnify and hold harmless each of such persons
from any breaches or violations of this Section 4.1(e).

4.2 Furnishing of Information. In order to enable the Purchasers to sell the
Securities under Rule 144, during the Reporting Period, the Company shall use
its commercially reasonable efforts to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act. During the Reporting Period, if the Company is not required to
file reports pursuant to the Exchange Act, it will prepare and furnish to the
Purchasers and make publicly available in accordance with Rule 144(c) such
information as is required for the Purchasers to sell the Shares under Rule 144.

4.3 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that will be integrated with the offer or sale of the
Shares in a manner that would require the registration under the Securities Act
of the sale of the Shares to the Purchasers, or that will be integrated with the
offer or sale of the Shares for purposes of the rules and regulations of any
Trading Market such that it would require stockholder approval prior to the
closing of such other transaction unless stockholder approval is obtained before
the closing of such subsequent transaction; provided, however, that this
Section 4.3 shall not limit the Company’s right to issue shares of Capital Stock
pursuant to the Merger Agreement.

 

23



--------------------------------------------------------------------------------

4.4 Securities Laws Disclosure; Publicity. By 9:00 a.m., New York City time, on
the Trading Day immediately following the date hereof, the Company shall issue a
press release (the “Press Release”) disclosing all material terms of the
transactions contemplated hereby. On or before 5:30 p.m., New York City time, on
the fourth Business Day immediately following the execution of this Agreement,
the Company will file a Current Report on Form 8-K with the Commission
describing the terms of the Transaction Documents (and including as exhibits to
such Current Report on Form 8-K the material Transaction Documents (including,
without limitation, this Agreement and the Registration Rights Agreement)).
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser or an Affiliate of any Purchaser, or include the name of any
Purchaser or an Affiliate of any Purchaser in any press release or filing with
the Commission (other than the Registration Statement) or any regulatory agency
or Trading Market, without the prior written consent of such Purchaser, except
(i) as required by U.S. federal securities law in connection with (A) any
registration statement contemplated by the Registration Rights Agreement or
(B) the filing of final Transaction Documents (including signature pages
thereto) with the Commission and (ii) to the extent such disclosure is required
by law, request of the Commission’s staff or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior written notice of
such disclosure permitted under this subclause (ii). From and after the issuance
of the Press Release, no Purchaser shall be in possession of any material,
non-public information received from the Company, any Subsidiary or any of their
respective officers, directors, employees or agents, that is not disclosed in
the Press Release. Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are required to be publicly disclosed by the Company as described
in this Section 4.4, such Purchaser will maintain the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction); provided, however, any disclosure may
be made by such Purchaser to such Purchaser’s representatives or agents,
including, but not limited to, such Purchaser’s legal, tax and investment
advisors. In addition, effective upon the issuance of the Press Release, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
Affiliates, employees or agents, including, without limitations, the Placement
Agents, on the one hand, and any of the Purchasers or any of their Affiliates,
on the other hand, shall terminate and be of no further force or effect.

4.5 Anti-takeover Terms. No claim will be made or enforced by the Company or,
with the consent of the Company, any other Person, that any Purchaser is an
“interested stockholder” under Section 203 of the Delaware General Corporation
Law or that any Purchaser could be deemed to trigger the provisions of any
poison pill or anti-takeover plan or arrangement, to the extent solely by virtue
of receiving the Shares or the Conversion Shares under the Transaction
Documents.

4.6 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, or as expressly required by any applicable securities
law, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide any Purchaser or its agents or counsel with
any information regarding the Company that the Company believes constitutes
material non-public information without the express written consent of such
Purchaser, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

 

24



--------------------------------------------------------------------------------

4.7 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Shares hereunder for working capital and general corporate purposes.

4.8 Principal Trading Market Listing. In the time and manner required by the
Principal Trading Market, the Company shall prepare and file with such Principal
Trading Market an additional shares listing application covering all of the
Shares and Conversion Shares and shall use its commercially reasonable efforts
to take all steps necessary to cause all of the Shares and Conversion Shares to
be approved for listing on the Principal Trading Market as promptly as possible
thereafter.

4.9 Form D. The Company agrees to timely file a Form D with respect to the
Shares, as required under Regulation D.

4.10 Short Sales and Post-Closing Confidentiality. Such Purchaser shall not, and
shall cause its Trading Affiliates not to, engage, directly or indirectly, in
any transactions in the Company’s securities (including, without limitation, any
Short Sales involving the Company’s securities) during the period from the date
hereof until the earlier of such time as (i) the transactions contemplated by
this Agreement are first publicly announced as required by and described in
Section 4.4 or (ii) this Agreement is terminated in full. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that until such
time as the transactions contemplated by this Agreement are publicly disclosed
by the Company as described in Section 4.4, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents; provided, however, any
disclosure may be made to such Purchaser’s representatives or agents, including,
but not limited to, such Purchaser’s legal, tax and investment advisors.

Notwithstanding the foregoing, no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in Short Sales in the securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced as described in Section 4.4; provided, however,
each Purchaser agrees, severally and not jointly with any Purchasers, that such
Purchaser will not enter into any Net Short Sales (as hereinafter defined)
during the Reporting Period. For purposes of this Section 4.10, a “Net Short
Sale” by any Purchaser shall mean a sale of Common Stock by such Purchaser that
is marked as a short sale and that is made at a time when there is no Equivalent
Offsetting Long Position in Common Stock (as hereinafter defined) held by such
Purchaser. For purposes of this Section 4.10, an “Equivalent Offsetting Long
Position in Common Stock” means, with respect to a Purchaser, all shares of
Common Stock (A) that are owned by such Purchaser and (B) that would be issuable
upon conversion, exchange or exercise of the Shares and any other options or
convertible securities then held by such Purchaser, if any, without giving
effect to any limitation on conversion, exchange or exercise set forth therein.
Notwithstanding the foregoing, in the event that a Purchaser has sold Securities
pursuant to Rule 144 prior to the Effective Date of the initial Registration
Statement and the Company has failed to deliver certificates without legends
prior to the settlement date for such

 

25



--------------------------------------------------------------------------------

sale (assuming that such certificates are requested by Purchaser and meet the
requirements set forth in Section 4.1(c) for the removal of legends), the
provisions of this Section 4.10 shall not prohibit the Purchaser from entering
into Net Short Sales for the purpose of delivering shares of Common Stock in
settlement of such sale. Each Purchaser understands and acknowledges, severally
and not jointly with any other Purchaser, that the Commission currently takes
the position that covering a short position established prior to effectiveness
of a resale registration statement with shares included in such registration
statement would be a violation of Section 5 of the Securities Act, as set forth
in Item 65, Section 5 under Section A, of the Manual of Publicly Available
Telephone Interpretations, dated July 1997, compiled by the Office of Chief
Counsel, Division of Corporation Finance.

4.11 Requisite Stockholder Approval. The Company shall use reasonable best
efforts to hold a special meeting of stockholders (a “Stockholder Meeting”)
within 120 days from the Closing (the “Stockholder Meeting Deadline”) for the
purpose of obtaining stockholder approval to allow for the conversion of the
issued and outstanding Series X1 Preferred Stock into shares of Common Stock in
accordance with Nasdaq Marketplace Rule 5635(a) (the “Requisite Stockholder
Approval”), but remaining subject to a beneficial ownership conversion limit not
to exceed 19.99% for any given stockholder. The Company shall use its reasonable
best efforts to solicit stockholder approval of such resolution and to cause the
Board of Directors to recommend to the stockholders that they approve such
resolution. If the Requisite Stockholder Approval is not obtained on or prior to
the Stockholder Meeting Deadline, the Company shall cause an additional
Stockholder Meeting to be held within 90 days from the prior meeting (the
“Extended Stockholder Approval Period”). If the Requisite Stockholder Approval
is not obtained within the Extended Stockholder Approval Period, then the
Company shall convene additional stockholder meetings every 90 days thereafter
until the Requisite Stockholder Approval is obtained.

4.12 Conversion and Exercise Procedures. Each of the form of Notice of
Conversion included in the Certificate of Designation set forth the totality of
the procedures required of the Purchasers in order to convert the Shares.
Without limiting the preceding sentences, no ink-original Notice of Conversion
shall be required, nor shall any medallion guarantee (or other type of guarantee
or notarization) of any Notice of Conversion form be required in order for the
registered holder thereof to convert the Shares. No additional legal opinion,
other information or instructions shall be required of the Purchasers to convert
their Securities. The Company shall honor conversions of the Shares and shall
deliver Conversion Shares in accordance with the terms, conditions and time
periods set forth in the Transaction Documents.

ARTICLE V

CONDITIONS PRECEDENT TO CLOSING

5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities. The obligation of each Purchaser to acquire the Shares at the
Closing is subject to the fulfillment to such Purchaser’s satisfaction, on or
prior to the Closing Date, of each of the following conditions, any of which may
be waived by such Purchaser (as to itself only):

 

26



--------------------------------------------------------------------------------

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing Date, as
though made on and as of such date, except for such representations and
warranties that speak as of a specific date, which shall be true and correct in
all material respects (except for those representations and warranties which are
qualified as to materiality, in which case such representations and warranties
shall be true and correct in all respects) as of such specified date.

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Shares, all of which shall be and
remain so long as necessary in full force and effect.

(e) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that has had or would reasonably be
expected to have a Material Adverse Effect.

(f) No Suspensions of Trading in Common Stock. The Common Stock shall not have
been suspended, as of the Closing Date, by the Commission or the Principal
Trading Market from trading on the Principal Trading Market nor shall suspension
by the Commission or the Principal Trading Market have been threatened, as of
the Closing Date, either (A) in writing by the Commission or the Principal
Trading Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Trading Market.

(g) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

(h) Merger. The Merger shall have been consummated in accordance with the Merger
Agreement.

(i) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.

 

27



--------------------------------------------------------------------------------

5.2 Conditions Precedent to the Obligations of the Company. The Company’s
obligation to issue the Shares at the Closing is subject to the fulfillment to
the satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

(a) Representations and Warranties. The representations and warranties made by
the Purchasers in Section 3.2 hereof shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made, and as of the Closing
Date as though made on and as of such date, except for representations and
warranties that speak as of a specific date.

(b) Performance. Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Purchasers Deliverables. Such Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).

(e) Merger. The Merger shall have been consummated in accordance with the Merger
Agreement.

(f) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.

ARTICLE VI

MISCELLANEOUS

6.1 Fees and Expenses. The Company and the Purchasers shall each pay the fees
and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance and sale of the
Shares to the Purchasers.

6.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Closing, and without further consideration, the
Company and the Purchasers will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.

 

28



--------------------------------------------------------------------------------

6.3 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by e mail upon written confirmation of receipt by e mail or
otherwise, (b) on the first Trading Day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier or
(c) on the earlier of confirmed receipt or the fifth Trading Day following the
date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered to the
addresses set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:

 

If to the Company:

   Novus Therapeutics, Inc.    19900 McArthur Boulevard, Suite 550    Irvine, CA
92612    Attention: Chief Executive Officer

With a copy to:

   Gibson, Dunn & Crutcher LLP    555 Mission St., Suite 3000    San Francisco,
CA 94105    Attention: Ryan A. Murr and Michelle M. Gourley

If to a Purchaser:

   To the address set forth under such Purchaser’s name on the signature page
hereof

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and the
Purchasers of at least a majority in interest of the Shares still held by
Purchasers or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold the Shares.

6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of each Purchaser. Any
Purchaser may assign its rights hereunder in whole or in part to any Person to
whom such Purchaser assigns or transfers any Shares in compliance with the
Transaction Documents and applicable law, provided such transferee shall agree
in writing to be bound, with respect to transferred Shares, by the terms and
conditions of this Agreement that apply to the “Purchasers”.

 

29



--------------------------------------------------------------------------------

6.7 Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person; provided, however, that each of the Placement Agents is an intended
third-party beneficiary of the representations and warranties of the Company and
of each Purchaser set forth in Section 3.1 and Section 3.2, respectively, of
this Agreement.

6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.9 Survival. Subject to applicable statute of limitations, the representations,
warranties, agreements and covenants contained herein shall survive the Closing
and the delivery of the Shares.

6.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e- mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile signature page were an original thereof.

 

30



--------------------------------------------------------------------------------

6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.12 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

6.13 Replacement of Securities. If any certificate or instrument evidencing any
Shares or Conversion Shares is mutilated, lost, stolen or destroyed, the Company
may issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares or Conversion Shares. If a replacement
certificate or instrument evidencing any Shares or Conversion Shares is
requested due to a mutilation thereof, the Company may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.

6.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

6.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

31



--------------------------------------------------------------------------------

6.16 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be deemed to be amended to appropriately account for
such event.

6.17 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Shares pursuant
to the Transaction Documents has been made by such Purchaser independently of
any other Purchaser and independently of any information, materials, statements
or opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or any Subsidiary which may have been made or given by
any other Purchaser or by any agent or employee of any other Purchaser, and no
Purchaser and any of its agents or employees shall have any liability to any
other Purchaser (or any other Person) relating to or arising from any such
information, materials, statement or opinions. Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents.

6.18 Termination. This Agreement may be terminated and the sale and purchase of
the Shares abandoned at any time prior to the Closing by either the Company or
any Purchaser (with respect to itself only) upon written notice to the other, if
the Closing has not been consummated on or prior to 5:00 PM., New York City
time, on the Outside Date; provided, however, that the right to terminate this
Agreement under this Section 6.18 shall not be available to any Person whose
failure to comply with its obligations under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such time.
Nothing in this Section 6.18 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any

 

32



--------------------------------------------------------------------------------

party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents. In the event of a termination
pursuant to this Section 6.18, the Company shall promptly notify all
non-terminating Purchasers. Upon a termination in accordance with this
Section 6.18, the Company and the terminating Purchaser(s) shall not have any
further obligation or liability (including arising from such termination) to the
other, and no Purchaser will have any liability to any other Purchaser under the
Transaction Documents as a result therefrom.

6.19 Exculpation of Placement Agents. Each party hereto agrees for the express
benefit of each of the Placement Agents, their respective affiliates and their
respective representatives that:

(a) Neither of the Placement Agents nor any of their respective affiliates or
their respective representatives (1) has any duties or obligations other than
those specifically set forth in the engagement letter that each Placement Agent
has entered into with the Company (each, an “Engagement Letter”); (2) shall be
liable for any improper payment made in accordance with the information provided
by the Company; (3) makes any representation or warranty, or has any
responsibilities as to the validity, accuracy, value or genuineness of any
information, certificates or documentation delivered by or on behalf of the
Company pursuant to this Agreement or in connection with any of the transactions
contemplated by this Agreement; or (4) shall be liable (x) for any action taken,
suffered or omitted by any of them in good faith and reasonably believed to be
authorized or within the discretion or rights or powers conferred upon it by
this Agreement or (y) for anything which any of them may do or refrain from
doing in connection with this Agreement, except for such party’s own gross
negligence, willful misconduct or bad faith.

(b) Each of the Placement Agents, their respective affiliates and their
respective representatives shall be entitled to (1) rely on, and shall be
protected in acting upon, any certificate, instrument, opinion, notice, letter
or any other document or security delivered to any of them by or on behalf of
the Company, and (2) be indemnified by the Company for acting as Placement Agent
hereunder pursuant the indemnification provisions set forth in such Placement
Agent’s Engagement Letter.

6.20 Waiver of Potential Conflicts of Interest. Each of the Purchasers and the
Company acknowledges that Gibson, Dunn & Crutcher, LLP (“Gibson Dunn”) may have
represented and may currently represent certain of the Purchasers. In the course
of such representation, Gibson Dunn may have come into possession of
confidential information relating to such Purchasers. Each of the Purchasers and
the Company acknowledges that Gibson Dunn is representing only the Company in
this transaction. By executing this Agreement, each of the Purchasers and the
Company hereby waives any actual or potential conflict of interest which has or
may arise as a result of Gibson Dunn’s representation of such persons and
entities, and represents that it has had the opportunity to consult with
independent counsel concerning the giving of this waiver.

 

33



--------------------------------------------------------------------------------

6.21 Indemnification. In consideration of each Purchaser’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Purchaser and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document of the Company contemplated hereby or thereby, (b) any breach of any
covenant, agreement or obligation of the Company contained in the Transaction
Documents or any other certificate, instrument or document of the Company
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, or (iii) the status of such Purchaser or holder of the
Securities as an investor in the Company pursuant to the transactions
contemplated by the Transaction Documents. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities that is permissible under applicable law. Except as
otherwise set forth herein, the mechanics and procedures with respect to the
rights and obligations under this Section 6.21 shall be the same as those set
forth in Section 5 of the Registration Rights Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

NOVUS THERAPEUTICS, INC. By:  

/s/ David-Alexandre C. Gros

  Name: David-Alexandre C. Gros, M.D.   Title: Chief Executive Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

NAME OF PURCHASER: Biotechnology Value Fund, L.P. By:  

/s/ Mark Lampert

Name:   Mark Lampert Title:   Chief Executive Officer of BVF I GP LLC General
Partner of Biotechnology Value Fund, L.P. Aggregate Series X1 Preferred Shares
Purchase Price (Preferred Subscription Amount): $12,112,645.18 Number of Series
X1 Preferred Shares to be Acquired: 24,326 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Biotechnology Value Fund II, L.P. By:  

/s/ Mark Lampert

Name:   Mark Lampert Title:   Chief Executive Officer of BVF II GP LLC   General
Partner of Biotechnology Value   Fund II, L.P. Aggregate Series X1 Preferred
Shares Purchase Price (Preferred Subscription Amount): $9,058,840.49

Number of Series X1 Preferred Shares to be

Acquired: 18,193

Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Biotechnology Value Trading Fund OS, L.P. By:  

/s/ Mark Lampert

Name:   Mark Lampert Title:   President of BVF Inc., General Partner of BVF
Partners LP, Sole Member of BVF Partners OS Ltd, GP of Biotechnology Value
Trading Fund OS, L.P. Aggregate Series X1 Preferred Shares Purchase Price
(Preferred Subscription Amount): $1,575,450.52 Number of Series X1 Preferred
Shares to be Acquired: 3,164 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: MSI BVF SPV LLC By:  

/s/ Mark Lampert

Name:   Mark Lampert Title:   President of BVF Inc., General Partner of BVF
Partners LP, Attorney in Fact of MSI BVF SPV LLC Aggregate Series X1 Preferred
Shares Purchase Price (Preferred Subscription Amount): $502,909.30 Number of
Series X1 Preferred Shares to be Acquired: 1,010 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Cormorant Global Healthcare Master Fund, LP By:  

/s/ Bihua Chen

Name:

 

Bihua Chen

Title:

 

Managing Member

Aggregate Series X1 Preferred Shares Purchase Price (Preferred Subscription
Amount): $17,499,749.85

Number of Series X1 Preferred Shares to be

Acquired: 35,145

Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: EcoR1 Capital Fund, L.P. By:  

/s/ Oleg Nodelman

Name:

 

Oleg Nodelman

Title:

 

Manager

Aggregate Series X1 Preferred Shares Purchase Price (Preferred Subscription
Amount): $1,552,047.81

Number of Series X1 Preferred Shares to be

Acquired: 3,117

Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: EcoR1 Capital Fund Qualified, L.P. By:  

/s/ Oleg Nodelman

Name:

 

Oleg Nodelman

Title:

 

Manager

Aggregate Series X1 Preferred Shares Purchase Price (Preferred Subscription
Amount): $8,447,880.38

Number of Series X1 Preferred Shares to be

Acquired: 16,966

Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Logos Global Master Fund, LP By:  

/s/ Arsani William

Name:

 

Arsani William

Title:

 

Manager

Aggregate Series X1 Preferred Shares Purchase Price (Preferred Subscription
Amount): $9,999,928.19 Number of Series X1 Preferred Shares to be Acquired:
20,083 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Fidelity Select Portfolios: Biotechnology Portfolio By:  

/s/ Chris Maher

Name:

 

Chris Maher

Title:

 

Authorized Signatory

Aggregate Series X1 Preferred Shares Purchase Price (Preferred Subscription
Amount): $8,999,586.82 Number of Series X1 Preferred Shares to be Acquired:
18,074,000 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Adage Capital Partners L.P. By:  

/s/ Daniel Lehan

Name:

 

Daniel Lehan

Title:

 

COO

Aggregate Series X1 Preferred Shares Purchase Price (Preferred Subscription
Amount): $7,999,743.38 Number of Series X1 Preferred Shares to be Acquired:
16,066 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Woodline Master Fund LP By:  

/s/ Matthew Hooker

Name:

 

Matthew Hooker

Title:

  Managing Member of Woodline Fund GP, LLC, its General Partner Aggregate Series
X1 Preferred Shares Purchase Price (Preferred Subscription Amount):
$7,999,743.38 Number of Series X1 Preferred Shares to be Acquired: 16,066 Tax ID
No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Ridgeback Capital Mgmt LLC By:  

/s/ Christian Sheldon

Name:

 

Christian Sheldon

Title:

 

CTO

Aggregate Series X1 Preferred Shares Purchase Price (Preferred Subscription
Amount): $5,999,558.57 Number of Series X1 Preferred Shares to be Acquired:
12,049 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Janus Henderson Biotech Innovation Master Fund Limited By:  

/s/ Andrew Acker

Name:

 

Andrew Acker

Title:

 

Authorized Signatory

Aggregate Series X1 Preferred Shares Purchase Price (Preferred Subscription
Amount): $2,499,608.60 Number of Series X1 Preferred Shares to be Acquired:
5,020 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Samsara BioCapital, L.P. By:  

/s/ Srinivas Akkaraju

Name:

 

Srinivas Akkaraju

Title:

 

Managing General Partner

Aggregate Series X1 Preferred Shares Purchase Price (Preferred Subscription
Amount): $2,499,608.60 Number of Series X1 Preferred Shares to be Acquired:
5,020 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Stonepine Capital, LP By:  

/s/ Jon M. Plexico

Name:

 

Jon M. Plexico

Title:

 

Managing Member of the General Partner

Aggregate Series X1 Preferred Shares Purchase Price (Preferred Subscription
Amount): $1,499,765.16 Number of Series X1 Preferred Shares to be Acquired:
3,012 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Leerink Partners Co-Investment Fund, LLC By:  

/s/ Joseph R. Gentile

Name:   Joseph R. Gentile Title:   Manager Aggregate Series X1 Preferred Shares
Purchase Price (Preferred Subscription Amount): $1,230,882.96 Number of Series
X1 Preferred Shares to be Acquired: 2,472 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Maven Investment Partners US LTD – New York Branch By:  

/s/ Nima Noorizadeh

Name:   Nima Noorizadeh Title:   Director Aggregate Series X1 Preferred Shares
Purchase Price (Preferred Subscription Amount): $999,843.44 Number of Series X1
Preferred Shares to be Acquired: 2008 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Prelude Opportunity Fund, LP By:  

/s/ Cisco J. del Valle

Name:   Cisco J. del Valle Title:   Managing Member of Prelude Capital Partners,
LLC, its General Partner Aggregate Series X1 Preferred Shares Purchase Price
(Preferred Subscription Amount): $73,693.64 Number of Series X1 Preferred Shares
to be Acquired: 148 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Asymmetry Global Healthcare (Master) Fund, L.P. By:  

/s/ Chris Zellner

Name:   Chris Zellner Title:   COO Aggregate Series X1 Preferred Shares Purchase
Price (Preferred Subscription Amount): $62,739.18 Number of Series X1 Preferred
Shares to be Acquired: 126 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Asymmetry Global Healthcare Fund, L.P. By:  

/s/ Chris Zellner

Name:   Chris Zellner Title:   COO Aggregate Series X1 Preferred Shares Purchase
Price (Preferred Subscription Amount): $470,045.92 Number of Series X1 Preferred
Shares to be Acquired: 944 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Portland House Partners LLC By:  

/s/ Tim Collins

Name:   Tim Collins Title:   President Aggregate Series X1 Preferred Shares
Purchase Price (Preferred Subscription Amount): $143,403.84 Number of Series X1
Preferred Shares to be Acquired: 288 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: BGN Investing 1 By:  

/s/ Charles-Edward Gros

Name:   Charles-Edward Gros Title:   Authorized Representative Aggregate Series
X1 Preferred Shares Purchase Price (Preferred Subscription Amount): $234,000
Number of Series X1 Preferred Shares to be Acquired: 470 Tax ID No.: Address for
Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Heidi Henson Revocable Trust dated August 2, 2017 By:  

/s/ Heidi Henson

Name:   Heidi Henson Title:   Trustee Aggregate Series X1 Preferred Shares
Purchase Price (Preferred Subscription Amount): $34,855.10 Number of Series X1
Preferred Shares to be Acquired: 70 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Michael P. Cruse By:  

/s/ Michael Paul Cruse

Name: Michael Paul Cruse Title: Aggregate Series X1 Preferred Shares Purchase
Price (Preferred Subscription Amount): $100,000 Number of Series X1 Preferred
Shares to be Acquired: 200 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Uri Lopatin, M.D. By:  

/s/ Uri Lopatin, M.D.

Name: Uri Lopatin, M.D. Title: Aggregate Series X1 Preferred Shares Purchase
Price (Preferred Subscription Amount): $50,291 Number of Series X1 Preferred
Shares to be Acquired: 101 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Gregory J. Flesher By:  

/s/ Gregory J. Flesher

Name: Gregory J. Flesher Title: Aggregate Series X1 Preferred Shares Purchase
Price (Preferred Subscription Amount): $497,930 Number of Series X1 Preferred
Shares to be Acquired: 1,000 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: LRFA, LLC By:  

/s/ David F. Welch

Name: David F. Welch Title: President Aggregate Series X1 Preferred Shares
Purchase Price (Preferred Subscription Amount): $500,000

Number of Series X1 Preferred Shares to be

Acquired: 1,004

Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Ernest W Moody revocable trust By:  

/s/ Ernest Moody

Name: Ernest Moody Title: President Aggregate Series X1 Preferred Shares
Purchase Price (Preferred Subscription Amount): $500,000 Number of Series X1
Preferred Shares to be Acquired: 1,004 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Lars Bader By:  

/s/ Lars Bader

Name: Lars Bader Title: Aggregate Series X1 Preferred Shares Purchase Price
(Preferred Subscription Amount): $500,000 Number of Series X1 Preferred Shares
to be Acquired: 1,004 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Joe Lieberman By:  

/s/ Joe Lieberman

Name: Joe Lieberman Title: Aggregate Series X1 Preferred Shares Purchase Price
(Preferred Subscription Amount): $875,000 Number of Series X1 Preferred Shares
to be Acquired: 1,757 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Surfside Angels LLC By:  

/s/ Zalmi Duchman

Name: Zalmi Duchman Title: President Aggregate Series X1 Preferred Shares
Purchase Price (Preferred Subscription Amount): $625,000 Number of Series X1
Preferred Shares to be Acquired: 1,255 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Tomsat Investments & Trading Co., Inc. By:  

/s/ Thomas Satterfield

Name: Thomas Satterfield Title: President Aggregate Series X1 Preferred Shares
Purchase Price (Preferred Subscription Amount): $500,000 Number of Series X1
Preferred Shares to be Acquired: 1,004 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: District 2 Capital Fund LP By:  

/s/ Michael Bigger

Name: Michael Bigger Title: Managing Member of the GP Aggregate Series X1
Preferred Shares Purchase Price (Preferred Subscription Amount): $1,000,000
Number of Series X1 Preferred Shares to be Acquired: 2,008 Tax ID No.: Address
for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Steven Shumpert By:  

/s/ Stephen Shumpert

Name: Stephen Shumpert Title:     Aggregate Series X1 Preferred Shares Purchase
Price (Preferred Subscription Amount): $500,000 Number of Series X1 Preferred
Shares to be Acquired: 1,004 Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

NAME OF PURCHASER: Daniel Haller By:  

/s/ Daniel Haller

Name: Dr. Daniel Haller Title: Aggregate Series X1 Preferred Shares Purchase
Price (Preferred Subscription Amount): Number of Series X1 Preferred Shares to
be Acquired: Tax ID No.: Address for Notice:

 

 

 

Telephone No.: Facsimile No.: E-mail Address: Attention:

Delivery Instructions:

(if different than above)

c/o

Street:

City/State/Zip:

Attention:

Telephone No.:



--------------------------------------------------------------------------------

SCHEDULE 3.1(F)

PRO FORMA CAPITALIZATION

[***]



--------------------------------------------------------------------------------

Annex A: Schedule of Purchasers

EXHIBITS:

 

A:

Certificate of Designation

 

B:

Form of Registration Rights Agreement

 

C:

Share Certificate Questionnaire

 

D:

Merger Agreement

 

2



--------------------------------------------------------------------------------

ANNEX A

SCHEDULE OF PURCHASERS

[***]



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF DESIGNATIONS



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

STOCK CERTIFICATE QUESTIONNAIRE

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

 

1.    The exact name that the Shares are to be registered in (this is the name
that will appear on the stock certificate(s)). You may use a nominee name if
appropriate:                                              2.    The relationship
between the Purchaser of the Shares and the Registered Holder listed in response
to Item 1 above:                                              3.    The mailing
address, telephone and telecopy number of the Registered Holder listed in
response to Item 1 above:                                                

 

  

 

  

 

4.    The U.S. Tax Identification Number (or, if an individual, the U.S. Social
Security Number) of the Registered Holder listed in response to Item 1 above:   
                                         



--------------------------------------------------------------------------------

EXHIBIT D

MERGER AGREEMENT